617 F.2d 441
James L. SHORES, Jr., as Executor of the Estate of ClarenceE. Bishop, Jr., etc., et al., Plaintiffs-Appellants,v.Jerald H. SKLAR et al., Defendants-Appellees.
No. 77-2896.
United States Court of Appeals, Fifth Circuit.
May 2, 1980.

Appeal from the United States District Court for the Northern District of Alabama; James Hughes Hancock, Judge.


1
W. Eugene Rutledge, Birmingham, Ala., for plaintiffs-appellants.


2
George B. Azar, Montgomery, Ala., for Rakerd.


3
Frank M. Young, III, Birmingham, Ala., for Cecil Lamberson & Jackson Municipals.


4
Meade Whitaker, Jr., Hobart McWhorter, Jr., Samuel H. Franklin, Birmingham, Ala., for Capell, Howard, Knabe & Cobbs.


5
Henry E. Simpson, Birmingham, Ala., for First Alabama Bank of Phenix City.


6
B. G. Minisman, Jr., Crawford S. McGivaren, Jr., Birmingham, Ala., for Asa G. Candler, V.


7
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


8
(Opinion Jan. 21, 1980, 5 Cir., 1980, 610 F.2d 235).


9
Before COLEMAN, Chief Judge, and BROWN, AINSWORTH, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, KARVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON and THOMAS A. CLARK, Circuit Judges.*

BY THE COURT:

10
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


11
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify briefing schedule for the filing of supplemental briefs.



*
 Judges Godbold and Vance have recused themselves and did not participate in this decision